Title: To James Madison from Charles Pinckney, 2 March 1803
From: Pinckney, Charles
To: Madison, James


(Private)
Dear SirMarch 2 1803 In Madrid
I wrote you a few days since & now do so again to inclose you Duplicates of some of my public Letters. It is proper for me to say in the Business of the Conduct of the Intendant of New Orleans Mr Cevallos the secretary of state behaved with the utmost politeness & dispatch. I am now endeavouring to have the remaining twenty days Quarantine taken off & am hopeful to succeed. I must however repeat to You that the least report from America concerning the Yellow fever occasions incredible Consternation in Spain (as in Andulusia alone in 1800 they lost upwards of 100,000 in one summer) & the same in France & Italy in the ports of which they were constantly lamenting to me the great Damage & inconvenience that must arise to the United States from what they termed “her continued Yellow fevers in the summer.” At present they have a fresh alarm on account of the Yellow fever which report says the family of Madam LeClerc has brought to Paris. I trust some mode will be adopted to lessen the inconveniences arising from these reports as they respect our ports & commerce & I shall endeavour to come to some arrangement with Mr: Cevallos. In the interim You can give me Your own Opinions on the subject. I have had some conversations lately with Mr Cevallos on the subject of the french Condemnations & as from Your Dispatch of the 25 October & 22d of December I find there are some doubts whether the Convention will be ratified without including the french captures & condemnations I am waiting for your instructions to see whether I am to “alter my mode” of talking to them as I have hitherto always pursued your instructions in this respect & spoken & written with the greatest moderation. I am still of Opinion it is the best mode & most likely to gain in the End what we wish. I would by no means have the Government submit to intentional insults, but really for the last five or six months the Spanish Government have been moving so much about to different places & so occupied with their double marriages & Views of their Mediterrenean Coasts & harbours & the Voyages of their relations the royal families of Etruria & Naples & with their Establishments that I find they have not only neglected some of our applications but those of all the Ministers here. I expect to see the Prince of Peace to morrow or next day on the subject of Your Letter of the 11 May & shall write you again very fully & confidentially by Mr Wells an American Gentleman I expect to leave this very shortly for the United States. Please present me always affectionately & respectfully to the President & Believe me Dear Sir With affectionate regard & obliged Yours Truly
Charles Pinckney
My Compliments & respects to Mrs: Madison & be so good as to say if you recieved my Letters for my Daughter from Rome & Nap⟨les.⟩ 

   
   RC (DLC). Docketed by JM.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:215–16.


